DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 10/11/2022. Claims 1-11 are pending in the current office action. Claims 1 and 3-10 have been amended by the applicant and claim 11 is a new claim. 

Status of the Rejection
New claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claims 3, 5, 7, and 9 are objected to because of the following informalities: 
Claims 3 and 7: please amend to recite “a width of the contact members that each have [[an]]the outer end surface protruding out from [[a]]the corresponding one of the end surfaces of the sensor element”. 
Claim 5 and 9: please amend to recite “[[a]]the width of the contact members that each have [[an]]the outer end surface protruding out from [[a]]the corresponding one of the end surfaces of the sensor element”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. (US 2014/0298931 A1).
Regarding claim 1, Oba discloses a gas sensor [abstract] comprising:
a sensor element (detection element 10 [Para. 0039; Fig. 1]);
a plurality of element pads, including outer element pads and an inner element pad, formed on a rear end portion of the sensor element (electrode terminals 30 including outer element pads 31, 33, 34, and 35 and an inner element pad 32 that are all formed on a rear end portion of the sensor element 10 [Paras. 0058-0060; Fig. 2]); and
a plurality of contact members configured to hold the rear end portion of the sensor element and be electrically connected respectively to the plurality of element pads (terminal members 61 (i.e., 61A-61C) are configured to hold the rear end portion of the sensor element 10 and electrically connected to the electrode terminals 30 [Paras. 0061-0062, 0078-0088; Figs. 3-7 and 12]),
wherein the plurality of contact members include contact members that each have an outer end surface protruding out from a corresponding one of end surfaces of the sensor element (contact members 61A and 61B each have an outer end surface 66 that protrudes out from the end surface of the detection element 10 [see Fig. 12]), and
wherein a width of the inner element pad is greater than a width of an end surface of a contact member of the plurality of contact members that is electrically connected to the inner element pad (the inner element pad 32 is wider than the contact portion of the protrusion 79 of terminal member 61C [Paras. 0068, 0071; Fig. 7 and 12]).
Regarding claim 7, Oba further discloses wherein the contact member that is electrically connected to the inner element pad has a smaller width than a width of the contact members that each have an outer end surface protruding out from a corresponding one of end surfaces of the sensor element (the width of the protrusion 79 of terminal 61C that makes contact with the inner element pad is smaller than the width of the other terminals 61A and 61B [see Figs. 11-12]). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (US 2017/0370877 A1) in view of Oba et al. (US 2014/0298931 A1). 
Regarding claim 1, Mihara discloses a gas sensor (gas sensor 1 [Paras. 0038-0040; Fig. 1]) comprising:
a sensor element (sensor element 10 [Para. 0040; Fig. 1]);
a plurality of element pads, including outer element pads and an inner element pad, formed on a rear end portion of the sensor element (electrode pads 11a are formed on the rear end portion of the sensor element 10, each of the three electrode pads 11a on each opposite side correspond to the elastic portions 22/32 shown in Fig. 5 and thus form outer element pads and inner element pads [Para. 0044; Figs. 1 and 5]);
a plurality of contact members configured to hold the rear end portion of the sensor element and be electrically connected respectively to the plurality of element pads (elastic portion 22 and elastic portions 32 make up the plurality of contact members that interface with the electrode pads 11a at the rear end of the sensor element 10 [Paras. 0043-0044, 0064-0065, 0069; Figs. 1 and 5]),
wherein the plurality of contact members include contact members that each have an outer end surface protruding out form a corresponding one of end surfaces of the sensor element (each one of the elastic portions 32 have an outer edge surface that protrudes out from the edge surface of the sensor element 10 (see annotated Fig. 5 below, the “protrusion width” indicates the width of the protrusion of the elastic portions 32 from the sensor element 10). 
Mihara is silent on the specifics of the electrode pads and thus fails to expressly teach wherein a width of the inner element pad is greater than a width of an end surface of a contact member of the plurality of contact members that is electrically connected to the inner element pad. 
Oba discloses a gas sensor [abstract] wherein the sensor element comprises an inner element pad 32 that interfaces with a terminal 61C wherein the terminal has a contact portion 69C that includes a protrusion 79 that actually comes into contact with the electrode terminal 32 [Paras. 0068, 0071; Figs. 2, 7, 12]. Oba further teaches wherein the protrusion 79 that actually comes into contact with the electrode terminal 32 is smaller in width than the width of the electrode terminal 32 [Fig. 12]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the inner elastic portion(s) 22 to include protrusions, having a width narrower than the corresponding electrode pads 11a because Oba teaches that protrusions can be added to terminals to actually make contact with the electrode pads of the sensor element [Paras. 0068, 0071; Figs. 2, 7, 12]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 2, Mihara discloses the limitations of claim 1 as outlined previously. Mihara further teaches wherein a ratio of a protrusion width of each contact member of the contact members protruding from one end surface and another end surface of the sensor element, to a width of a corresponding contact member of the contact members, is greater than or equal to 5% and less than or equal to 35% (the protrusion width is measured as approximately 5mm while the corresponding contact member width is approximately 19mm, yielding a ratio of ~26% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the protrusion width to the width of the corresponding contact member. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches a protrusion from the surface of the sensor element and one skilled in the art would be motivated to construct the sensor element and terminals with the relative ratios as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 3, Mihara discloses the limitations of claim 2 as outlined previously. Mihara further teaches wherein the contact member that is electrically connected to the inner element pad has a smaller width that a width of the contact members that each have the outer end surface protruding out from the corresponding one of the end surfaces of the sensor element (the elastic portion 22 of the plurality of contact members 32/22 has a smaller width than the other contact members 32; the elastic portion 22 also has a smaller width than the sensor element 10; see 112(b) rejection above; Examiner further notes that the elastic portion measures approximately 14mm while the other contact members 32 measure approximately 19 and the sensor element measures approximately 59mm, see annotated Fig. 5 below; Examiner further notes that according to the rejection of claim 1 it would be obvious to have included a protrusion part that would have an even smaller width and thus would further read on the instant claim). 
Regarding claim 4, Mihara discloses the limitations of claim 3 as outlined previously. Mihara further teaches wherein a ratio of the width of the contact member that is electrically connected to the inner element pad to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 5, Mihara discloses the limitations of claim 3 as outlined previously. Mihara further teaches wherein the width of the contact member that is electrically connected to the inner element pad is greater than or equal to 40% and less than or equal to 90% of the width of the contact members that each have the outer end surface protruding out from the corresponding one of the end surfaces of the sensor element (the width of the at least one contact member 22 is measured as approximately 14mm while the width of the other contact member 32 are measured as approximately 19 mm, yielding a ratio of ~74% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the other contact members. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member 22 is approximately 3/4th the width of the other contact members 32 as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 6, Mihara discloses the limitations of claim 5 as outlined previously. Mihara further teaches wherein a ratio of the width of the contact member that is electrically connected to the inner element pad to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 7, Mihara discloses the limitations of claim 1 as outlined previously. Mihara further teaches wherein the contact member that is electrically connected to the inner element pad has a smaller width that a width of the contact members that each have the outer end surface protruding out from the corresponding one of the end surfaces of the sensor element (the elastic portion 22 of the plurality of contact members 32/22 has a smaller width than the other contact members 32; the elastic portion 22 also has a smaller width than the sensor element 10; see 112(b) rejection above; Examiner further notes that the elastic portion measures approximately 14mm while the other contact members 32 measure approximately 19 and the sensor element measures approximately 59mm, see annotated Fig. 5 below; Examiner further notes that according to the rejection of claim 1 it would be obvious to have included a protrusion part that would have an even smaller width and thus would further read on the instant claim). 
Regarding claim 8, Mihara discloses the limitations of claim 7 as outlined previously. Mihara further teaches wherein a ratio of the width of the contact member that is electrically connected to the inner element pad to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 9, Mihara discloses the limitations of claim 7 as outlined previously. Mihara further teaches wherein the width of the contact member that is electrically connected to the inner element pad is greater than or equal to 40% and less than or equal to 90% of the width of the contact members that each have the outer end surface protruding out from the corresponding one of the end surfaces of the sensor element (the width of the at least one contact member 22 is measured as approximately 14mm while the width of the other contact member 32 are measured as approximately 19 mm, yielding a ratio of ~74% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the other contact members. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member 22 is approximately 3/4th the width of the other contact members 32 as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 10, Mihara discloses the limitations of claim 9 as outlined previously. Mihara further teaches wherein a ratio of the width of the contact member that is electrically connected to the inner element pad to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 11, modified Mihara discloses the limitations of claim 1 as outlined previously. 
Mihara is silent on the width of the electrode pads 11a in relation to the contact portion of the outer elastic members 32 and thus fails to expressly teach wherein a width of one of the outer element pads is smaller than a width of an end surface of a contact member that is electrically connected to the one of the outer element pads.
Mihara does teach wherein the elastic portion 32 protrudes over the edge of the sensor element 10 that includes the electrode pads 11a. One skilled in the art would have found it obvious for the electrode pads 11a to extend only along the interface portion between the sensor element 10 and the elastic portion 32 as this is the portion where the two elements make electrical contact. It follows that such design would necessarily yield the structure wherein the elastic portion 32 has a width that is greater than the width of the electrode pad 11a as the electrode pad would not extend past the edge of the sensor element 10. 


    PNG
    media_image1.png
    576
    903
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see Remarks Pgs. 6-9, filed 10/11/2022, with respect to the 35 U.S.C. § 102 and 103 rejections have been fully considered but are moot in light of the new grounds of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795